             THE UNITED STATES DISTRICT COURT
        FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                     ASHEVILLE DIVISION
          CRIMINAL CASE NO. 1:09-cr-00013-MR-WCM-9


UNITED STATES OF AMERICA,        )
                                 )
                   Plaintiff,    )
                                 )
         vs.                     )                    ORDER
                                 )
YVONNE MARIE FOUNTAIN,           )
                                 )
                   Defendant.    )
________________________________ )

     THIS MATTER is before the Court on the letter of Andie Morgenlander,

which the Court construes as a motion seeking the early termination of the

Defendant’s term of supervised release. [Doc. 950].

     Ms. Morgenlender, the Program Coordinator of Light a Path, a

community nonprofit organization, requests that the Court terminate the

Defendant’s term of supervised release. As a third party, however, Ms.

Morgenlender cannot seek such relief on behalf of the Defendant. If the

Defendant wishes to seek the early termination of supervised release, she

must file her own motion.

     IT IS, THEREFORE, ORDERED that letter of Andie Morgenlander,

which the Court construes as a motion seeking the early termination of the

Defendant’s term of supervised release [Doc. 950], is DENIED.


    Case 1:09-cr-00013-MR-WCM Document 951 Filed 07/14/20 Page 1 of 2
IT IS SO ORDERED.
                       Signed: July 14, 2020




                                    2
Case 1:09-cr-00013-MR-WCM Document 951 Filed 07/14/20 Page 2 of 2
